--------------------------------------------------------------------------------

Form 10K
[cbi10k2005.htm]


Fiserv
THE FINANCIAL DATA SERVICES COMPANY
 
 
 
 
COMMERCIAL BANK OF FLORIDA
MIAMI, FLORIDA
 
 
 
 
 
 
Service Agreement
 
 
 
November, 2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

1







Agreement Number:
 
 
AGREEMENT
 
between
 
Fiserv Solutions, Inc.
255 Fiserv Drive
Brookfield, WI 53045-5815
 
and
 
Commercial Bank of Florida
1550 SW 57th Avenue
Miami, Florida 33144
 
 
Date: November 18, 2004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

2



AGREEMENT dated as of November 18, 2004 ("Agreement") between F~Fiserv
Solutions, Inc., a Wisconsin corporation ("Fiserv"), and Commercial Bank of
Florida, Miami (a Florida corporation "Client.).

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fiserv and Client hereby agree as follows:
 
1. Term. The initial term of this Agreement shall end 3 years following the date
Fiserv Services (as defined below) are first used by Client and, unless written
notice of non-renewal is provided by either party at least 180 days prior to
expiration of the initial term or any renewal term, this Agreement shall
automatically renew for additional term(s) of 3 years. This Agreement shall be
effective on the day services are first provided" Client by Fiserv ("Effective
Date").
 
2. Services. (a) Services Generally. Fiserv, itself and through its affiliates,
agrees to provide Client, and Client agrees to obtain from Fiserv services
("Services") and products ("Products") (collectively, "Fiserv Services")
described in the attached Exhibits:
Exhibit A -Intentionally Omitted
Exhibit B -Item Processing Services
Exhibit B-1 -Item Processing Description of Services
Exhibit B-2- Item Processing Services Fees
Exhibit B-3 -Item Processing Performance Standards
 
The Exhibits set forth specific terms and conditions applicable to the Services
and/or Products, and, where applicable, the Fiserv affiliate so performing.
Client may select additional services and products from time to time by
incorporating an appropriate Exhibit to this Agreement.
 
(b) Implementation Services. Fiserv will provide services (i) to convert
Client's existing applicable data and/or information to the Fiserv Services;
and/or (ii) to implement the Fiserv Services. These activities are referred to
as "Implementation Services". Client agrees to cooperate with Fiserv in
connection with Fiserv's provision of Implementation Services and to provide all
necessary information and assistance to facilitate the conversion and/or
implementation. Client is responsible for an out-of-pocket expenses associated
with Implementation Services. Fiserv will provide Implementation Services as
required in connection with Fiserv Services. In the event Fiserv is unable or
unwilling to complete the Implementation Services for Item Processing
Services on or before April 10, 2005, and such failure is not due to any act or
omission of Client or any third party, then Client shall be entitled to
immediately terminate this Agreement as to Item Processing Services upon written
notice to Fiserv without any right to cure. In such event, Fiserv shall promptly
refund all amounts paid by Client to Fiserv for costs and expenses associated
with the Implementation Services for Item Processing Services, and Client shall
not be required to pay any termination fees or liquidated damages pursuant to
Sections 11(d) and (e).
 
(c) Training Services. Fiserv shall provide training, training aids, user
manuals, and other documentation for Client's use as Fiserv finds necessary to
enable Client personnel to become familiar with FlServ Services. If requested by
Client, classroom training in the use and operation of Fiserv Services will be
provided at a training facility designated by Fiserv. All such training aids and
manuals remain Fiserv's property .
 
3. Fees for Fiserv Services. (a) General. Client agrees to pay Fiserv:
(i) estimated fees for Fiserv Services for the following month as specified in
the Exhibit;
(ii) out-of-pocket charges for the month payable by Fiserv for the account of
Client; and
(iii) Taxes (as defined below) thereon (collectively, "Fees").
 
Fiserv shall timely reconcile Fees paid by Client for the Fiserv Services for
the month and the fees and charges actually due Fiserv based on Client's actual
use of Fiserv Services for such month. Fiserv shall either issue a credit to
Client or provide Client with an invoice for any additional fees or other
charges owed. Fiserv may change the amount of Fees billed to reflect appropriate
changes in actual use of Fiserv Services. Fees may be increased from time to
time as set forth in the Exhibits. Upon notification to and acceptance by
Client, FIServ may increase its fees in excess of amounts listed in the Exhibits
in the event that Fiserv implements major system enhancements to comply with
changes in law, government regulation, or industry practices.
 
(b) Additional Charges. Fees forout-of-pocket expenses, such as telephone,
microfiche, courier, and other charges incurred by FlServ for goods or services
obtained by Fiserv on Client's behalf shall be billed to Client at cost plus the
applicable Fiserv administrative fee as set forth in the Exhibits. Such
out-of-pocket expenses may be changed from time to time upon notification of a
fee change from a vendor/provider. The Fees do not include, and Client shall be
responsible for, furnishing transportation or transmission of information
between Fiserv's service center{s), Client's site{s), and any applicable
clearing house, regulatory agency, or Federal Reserve Bank.
 
(c) Taxes. Fiserv shall add to each invoice any sales, use, excise, value added,
and other taxes and duties however designated that are levied by any taxing
authority
 
Date: November 18, 2004


 
3
 

relating to the Fiserv Services ("Taxes"). In no event shall "Taxes" include
taxes based upon Fiserv's net income.
 
(d) Payment Terms. Fees are due and payable monthly upon receipt of invoice.
Client shall pay Fiserv through the Automated Clearing House. In the event any
amounts due remain unpaid beyond the 30th day after payment is due, Client shall
pay a late charge of 1.5% per month. Client agrees that it shall neither make
nor assert any right of deduction or set-off from Fees on invoices submitted by
Fiserv for Fiserv Services.
 
4. Access to Fiserv Services. (a) Procedures. Client agrees to comply with
applicable regulatory requirements and procedures for use of Services
established by Fiserv.
 
(b) Changes. Fiserv continually reviews and modifies Fiserv systems used in the
delivery of Services (the "Fiserv System") to improve service and comply with
government regulations, if any, applicable to the data and information utilized
in providing Services. Fiserv reserves the right to make changes in Services,
including but not limited to operating procedures, type of equipment or software
resident at, and the location of Fiserv's service center(s), provided that any
such change shall not materially degrade the Services. Fiserv will notify Client
of any material change that affects Client's normal operating procedures,
reporting, or service costs at least thirty (30) days prior to implementation of
such change.
 
(c) Communications Lines. Fiserv shall order the installation of appropriate
communication lines and equipment to facilitate Client's access to Services.
Client understands and agrees to pay charges relating to the installation and
use of such fines and equipment as set forth in the Exhibits.
 
(d) Terminals and Related Equipment Client shall obtain necessary and sufficient
terminals and other equipment, approved by Fiserv and compatible with the Fiserv
System, to transmit and receive data and information between Client's
location(s), Fiserv's service center(s), and/or other necessary location(s).
Fiserv and Client may mutually agree to change the type{s) of terminal and
equipment used by Client.
 
5. Client Obligations. (a) Input.  Client shall be solely responsible for the
input, transmission, or delivery to and from Fiserv of all information and data
required by Fiserv to perform Services unless Client has retained Fiserv to
handle such responsibilities, as specifically set forth in the Exhibits. The
information and data shall be provided in a format and manner approved by Fiserv
.Client will provide at its own expense or procure from Fiserv all equipment
computer software, communication lines, and interface devices required to access
the Fiserv System. If Client has elected to provide such items itself, Fiserv
shall provide Client with a list of compatible equipment and software; Client
agrees to pay Fiserv's standard fee for recertification of the Fiserv System
resulting there from.
 
(b) Client Personnel. Client shall designate appropriate Client personnel for
training in the use of the Fiserv System, shall supply Fiserv with reasonable
access to Client's site during normal business hours for Implementation Services
and shall cooperate with Fiserv personnel in their performance of Services.
 
(c) Use of Fiserv System. Client shall (i) comply with any operating
instructions on the use of the Fiserv System provided by Fiserv; (ii) review an
reports furnished by Fiserv for accuracy; and (iii) work with Fiserv to
reconcile any out of balance conditions. Client shall determine and be
responsible for the authenticity and accuracy of all information and data
submitted to Fiserv.
 
(d) Client's Systems. Client shall be responsible for ensuring that its systems
are Year 2000 compliant and otherwise capable of passing and/or accepting data
from and/or to the Fiserv System;
 
6. Ownership and Confidentiality. (a) Definition.
 
(i) Client Information. "Client Information" means: (A) confidential plans,
customer lists, information, research, development, trade secrets, business
affairs (including that of any of Client's customers, suppliers, or affiliates)
and other proprietary material of Client that is marKed with a restrictive
legend, or if not so marked with such legend or is disclosed orally, is
identified as confidential at the time of disclosure (and written confirmation
thereof is promptly provided to Fiserv); (B) Client's proprietary computer
programs and all data, code, techniques, algorithms, methods, logic,
architecture, and designs embodied or incorporated therein (whether or not any
such information is marKed with a restrictive legend); and (C) any information
and data concerning the business and financial records of Client's customers
prepared by or for Fiserv, or used in any way by Fiserv in connection with the
provision of Fiserv Services (whether or not any such information is marked with
a restrictive legend).
 
(ii) Fiserv Information. "Fiserv Information" means: (A} confidential plans,
information, research, development, trade secrets, business affairs (including
that of any Fiserv client, supplier, or affiliate}, and other proprietary
material of FISerV that is marked with a restrictive legend, or if not so marked
with such legend or is disclosed orally, is identified as confidential at the
time of disclosure (and written
 
 
4
 

confirmation thereof is promptly provided to Client); and (B) Fiserv's
proprietary computer programs, including custom software modifications. software
documentation and training aids, and all data, code, techniques, algorithms,
methods, logic, architecture, and designs embodied or incorporated therein
(whether or not any such information is marked with a restrictive legend).
 
(iii) Information. "Information" means Client Information and Fiserv
Information. No obligation of confidentiality applies to any Information that
the receiving party ("Recipient") (A) already possesses without obligation of
confidentiality; (B) develops independently; or (C) rightfully receives without
obligation of confidentiality from a third party. No obligation of
confidentiality applies to any Information that is, or becomes, publicly
available without breach of this Agreement.
 
(b) Obligations. Recipient agrees to hold as confidential all Information it
receives from the disclosing party ("Discloser"). All Information shall remain
the property of Discloser or its suppliers and licensors. Information will be
returned to Discloser at the termination or expiration of this Agreement Fiserv
specifically agrees that it will not use any non-public personal information
about Client's customers in any manner prohibited by Title V of the
Gramm-leach-Bliley Act Recipient will use the same care and discretion to avoid
disclosure of Information as it uses with its own similar information that it
does not wish disclosed, but in no event less than a reasonable standard of
care. Recipient may only use Information in accordance with the purpose of this
Agreement Recipient may disclose Information to (i) employees and employees of
affiliates who have a need to knOW; and (ii) any other party with Discloser's
written consent Before disclosure to any of the above parties, Recipient will
have a written agreement with such party sufficient to require that party to
treat Information in accordance with this Agreement Recipient may disclose
Information to the extent required by law. However, Recipient agrees to give
Discloser prompt notice so that it may seek a protective order. The provisions
of this sub-section survive any termination or expiration of this Agreement
 
(c) Residuals. Nothing contained in this Agreement shall restrict Recipient from
the use of any ideas, concepts, know-how, or techniques contained in Information
that are related to Recipients business activities ("Residuals"), provided that
in so doing, Recipient does not breach its obligations under this Section.
However, this does not give Recipient the right to disclose the Residuals except
as set forth elsewhere in this Agreement
 
(d) Fiserv sYStem. The Fiserv System contains information and computer software
that are proprietary and confidential information of Fiserv, its suppliers, and
licensors. Client agrees not to attempt to circumvent the devices employed by
Fiserv to prevent unauthorized access to the Fiserv System, including, but not
limited to, alterations, decompiling, disassembling, modifications, and reverse
engineering thereof.
 
(e} Information Security. Fiserv shall implement and maintain appropriate
measures designed to meet the objectives of the guidelines establishing
standards for safeguarding non-public Client customer information as adopted by
any federal regulatory agencies having jurisdiction over Client's affairs.
 
(f) Confidentiality of this Agreement. Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement~ without
disclosure to third parties.
 
7 Regulatory Agencies. Regulations and Legal Requirement (a) Client Files.
Records maintained and produced for Client ("Client Files") may be subject to
examination by such Federal, State, Or other governmental regulatory agencies as
may have jurisdiction over Client's business to the same extent as such records
would be subject if maintained by Client on its premises. Client agrees that
Fiserv is authorized to give all reports, summaries, or informaton contained in
or derived from the data or information in Fiserv's possession relating to
Client when formally requested to do so by an authorized regulatory or
government agency. Fiserv agrees that Client Files shall remain The property of
Client, and that Fiserv shall not possess any interest, lien or right to keep
Client Files except as otherwise set forth in this Agreement
 
(b) Compliance with Regulatory Requirements. Client agrees to comply with
applicable regulatory and legal requirements, including without limitation:
 
(i) submitting a copy of this Agreement to the appropriate regulatory agencies
prior to the date Services commence;
(ii) providing adequate notice to the appropriate regulatory agencies of the
termination of this Agreement or any material changes in Services;
(iii) retaining records of its accounts as required by regulatory authorities;
(iv) obtaining and maintaining, at its own expense, any Fidelity Bond required
by any regulatory or governmental agency; and
(v) maintaining, at its own expense, such casualty and business interruption
insurance coverage for loss of records from fire, disaster, or other causes, and
taking such precautions regarding the same, as may be required by regulatory
authorities.
 
 
5



8. Warranties. (a) Fiserv Warranties. Fiserv represents and warrants that:
 
(i)(A) Services will conform to the specifications set forth in the Exhibits;
(B) Fiserv will perform Clients work accurately provided that Client supplies
accurate data and information, and follows the procedures described in all
Fiserv documentation, notices, and advices; (C) Fiserv personnel will exercise
due care in provision of Services; (D) the Fiserv System WIll comply in all
material respects with all applicable Federal regulations governing Services;
and (E) the Fiserv System is Year 2000 compliant In the event of an error or
other default caused by Fiserv personnel, systems, or equipment, Fiserv shall
correct the data or information and/or reprocess the affected item or report at
no additional cost to Client. Client agrees to supply Fiserv with a written
request for correction of the error within 7 days after Clients receipt of the
work containing the error. Fiserv shall use commercially reasonable efforts to
correct errors of which Fiserv is notified after such 7-day time period. Work
reprocessed due to errors in data supplied by Client, on Client's behalf by a
third party, or by Clients failure to follow procedures set forth by Fiserv
shall be billed to Client at Fiserv's then current time and material rates; and
(ii) it owns or has a license to furnish ail equipment or software comprising
the FlServ System. Fiserv shall indemnify Client and hold it harmless against
any claim or action that alleges that the Fiserv System and/or Clent's use of
the Fiserv System infringes a patent, copyright or other proprietary right of a
third party. Client agrees to notify FlServ promptly of any such claim and
grants Fiserv the sole right to control the defense and disposition of all such
claims. Client shall provide Fiserv with reasonable cooperation and assistance
in the defense of any such claim. Fiserv agrees that if the Fiserv System
becomes, or in Fiserv's reasonable opinion is likely to become, the subject of a
claim of infringement, or should use of the Fiserv System be enjoined, Fiserv
shall, in addition to its indemnification obligations above, at its sole cost
and expense: (i) procure for Client the right to continue using the Fiserv
System; or (ii) modify the Fiserv System to make it non-infringing with no
material loss in functionality or material nonconformance to the applicable
specifications. If neither of the foregoing are commercially reasonable
alternatives, Fiserv may replace the Fiserv System with a replacement product
that has no material loss in functionality and/or Fiserv may , but is not
obligated to, terminate this Agreement upon written notice to Client, and Client
shall not be required to pay any termination fees or liquidated damages pursuant
to Sections 11(d) and (e).
 
THE WARRANTIES STATED HEREIN ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV.  FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL LIABILITIES
OR OBLIGATIONS OF FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
DELIVERY, USE, OR PERFORMANCE OF FISERV SERVICES.
 
(b) Client Warranties. Client represents and warrants that (A) no contractual
obligations exist that would prevent Client from entering into this Agreement;
(B) it has complied with all applicable regulatory requirements; and (C) Client
has requisite authority to execute, deliver, and perform this Agreement Client
shall indemnify and hold harmless Fiserv, its officers, directors, employees,
and affiliates against any claims or actions arising out of (X) the use by
Client of the Fiserv System in a manner other than that provided in this
Agreement; and (Y) any and all claims by third parties through Client arising
out of the performance and non- performance of Fiserv Services by Fiserv ,
provided that the indemnity listed in clause (Y) hereof shall not preclude
Client's recovery of direct damages pursuant to the terms and subject to the
limitations of this Agreement.
 
9. Limitation of Liability. (a) General. IN NO EVENT SHALL FISERV BE LIABLE FOR
LOSS OF GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES
ARISING FROM CLIENT'S USE OF FISERV SERVICES, OR FISERV'S SUPPLY OF EQUIPMENT OR
SOFTWARE, REGARDLESS OF WHETHER SUCH CLAIM ARISES IN TORT OR IN CONTRACT. CLIENT
MAY NOT ASSERT ANY CLAIM AGAINST FISERV MORE THAN 2 YEARS AFTER SUCH CLAIM
ACCRUED. FISERV'S AGGREGATE LIABILITY FOR ANY AND ALL CAUSES OF ACTION RELATING
TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL FEES PAID BY CLIENT TO FISERV
FOR THE FISERV SERVICE RESULTING IN SUCH LIABILITY IN THE 2 MONTH PERIOD
PRECEDING THE DATE THE CLAIM ACCRUED. FISERV'S AGGREGATE LIABILITY FOR A DEFAULT
RELATING TO THIRD PARTY EQUIPMENT OR SOFTWARE SHALL BE LIMITED TO THE AMOUNT
PAID BY CLIENT FOR THE EQUIPMENT OR SOFTWARE. WITH THE EXCEPTION OF CLIENT'S
BREACH OF SECTION 6, MISUSE OF FISERV'S INTELLECTUAL PROPERTY, BREACH OF SECTION
15(k), AND ALL PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, CLIENT'S AGGREGATE
LIABILITY TO FISERV FOR ANY AND ALL CAUSES OF ACTION UNDER THIS AGREEMENT SHALL
BE LIMITED TO $100,000.00.
 
 
6



WHETHER SUCH CLAIM ARISES IN TORT OR IN CONTRACT. CLIENT MAY NOT ASSERT ANY
CLAIM AGAINST FISERV MORE THAN 2 YEARS AFTER SUCH ClAIM ACCRUED. FISERVS
AGGREGATE LIABILITY FOR ANY AND ALL CAUSES OF ACTION RELATING TO THIS AGREEMENT
SHALL BE LIMITED TO THE TOTAL FEES PAID BY CLIENT TO FISERV FOR THE FISERV
SERVICE Resulting IN SUCH LIABILITY IN THE 2 MONTH PERIOD PRECEDING THE DATE THE
CLAIM ACCRUED. FISERVS AGGREGATE LIABILITY FOR A DEFAULT RELATING TO THIRD PARTY
EQUIPMENT OR SOFTWARE Shall BE LIMITED TO THE AMOUNT PAID BY CLIENT FOR THE
EQUIPMENT OR SOFTWARE. WITH THE EXCEPTION OF CLIENT'S BREACH OF SECTION 6,
MISUSE OF FISERV'S INTELLECTUAL PROPERTY, BREACH OF SECTION 15(k), AND ALL
PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, CLIENTS AGGREGATE LIABILITY TO FISERV
FOR ANY AND ALL CAUSES OF ACTION UNDER THIS AGREEMENT SHALL BE LIMITED TO
$100,000.00.
 
(b) Lost Records. If Client's records or other data Submitted for processing are
lost or damaged as a result of any failure by FIserV, its employees, or agents
to exercise reasonable care to prevent such loss or damage, Fiserv's liability
on account of such loss or damages shall not exceed the reasonable cost of
reproducingsuch records or data from exact duplicates thereof in Clients'
possession.
 
10. Disaster Recovery. (a) General. Fiserv maintains a disaster recovery plan
("Disaster Recovery Plan") for each Service. A "Disaster" shall mean any
unplanned interruption of the operations of or inaccessibility to Fiserv's
service center in which Fiserv, using reasonable judgment, requires relocation
of processing to a recovery location. Fiservshall notify Client as soon as
possible after Fiserv deems a service outage to be a Disaster. Fiservshall move
the processing of Client's standard services to a recovery location as
expeditiously as possible and shall coordinate the cut-over to back-up
telecommunication facilities with the appropriate carriers. Client shall
maintain adequate records of all transactions during the period of service
interruption and shall have personnel available to assist Fiservin implementing
the switchover to the recovery location. During a Disaster, optional or
on-request services shall be provided by Fiservonly to the extent adequate
capacity exists at the recovery location and only after stabilizing the
provision of base services.
 
(b) Communications. Fiservshall work with Client to establish a plan for
alternative communications in the event of a Disaster.
 
(c) Disaster Recovery Test. Fiservshall test the Disaster Recovery Plan
periodically. Client agrees to participate in and assist Fiservwith such test,
if requested by Fiserv. Upon Client's request, test results will be made
available to Client's management, regulators, auditors, and insurance
underwriters.
 
(d) Client Plans.  Fiserv agrees to release information necessary to allow
Client's development of a disaster recovery plan that operates in concert with
the Disaster Recovery Plan.
 
(e) No Warranty. Client understands and agrees that the Disaster Recovery Plan
is designed to minimize, but not eliminate, risks associated with a Disaster
affecting Fiserv's service center(s). Fiserv does not warrant that
Fiserv Services will be uninterrupted or error free in the event of a Disaster;
no performance standards shall be applicable for the duration of a Disaster,
provided that Fiserv shall use commercially reasonable efforts to meet the
performance standards while providing Services at the recovery location. Client
maintains responsibility for adopting a disaster recovery plan relating to
disasters affecting Client's facilities and for securing business interruption
insurance or other insurance necessary for Client's protection.
 
11. Termination. (a) Material Breach. Except as provided elsewhere in this
Section 11, either party may terminate this Agreement in the event of a material
breach by the other party not cured within 90 days following written notice
stating, with particularity and in reasonable detail, the nature of the claimed
breach.
 
(b) Failure to pay. In the event any invoice remains unpaid by Client 60 days
after due, or Client deconverts any data or information from the Fiserv System
without prior written consent of Fiserv, Fiserv, at its sole option, may
terminate this Agreement and/or Client's access to and use of Fiserv Services.
Any invoice Submitted by Fiserv shall be deemed correct unless Client provides
written notice to Fiserv within 60 days of the invoice date specifying the
nature of the disagreement
 
(c) Remedies. Remedies contained in this Section 11 are cumulative and are in
addition to the other rights and remedies available to either party under this
Agreement, by law or otherwise.
 
(d) Defaults. If Client:
 
0) Defaults in the payment of any sum of money due in accordance with Section
11(b), which is not cured within 30 days following written notice of the claimed
default;
 
 
7



 
(e) Convenience; Early Termination. Client may terminate this Agreement by
paying a termination fee based on the remaining unused term of this Agreement,
the amount to be determined by multiplying the average of Clients monthly
invoices for each Fiserv Service received by Client during the 6-month period
preceding the effective date of termination (or if no monthly invoice has been
received, the sum of the estimated monthly billing for each Fiserv Service to be
received hereunder) by (i) 70% times the remaining months of the term during the
first 12 months following Client's conversion to the FlServ Services; or (ii)
65% limes the remaining months of the term during the months 13- 24 following
client's conversion to the Fiserv Services; or (iii) 60% times the remaining
months of the term during the months 25-36 following Client's conversion to
the FIServ Services, plus any unamortized conversion fees or third party costs
existing on Fiserv's books on the date of termination. Client understands and
agrees that Fiserv losses incurred as a result of early termination of the
Agreement would be difficult or impossible to calculate as of the effective date
of termination since they will vary based on, among other things, the number of
clients using the Fiserv System on the date the Agreement terminates.
Accordingly, the amount set forth in the first sentence of this subsection
represents Client's agreement to pay and Fiserv's agreement to accept as
liquidated damages (and not as a penalty) such amount for any such Client
termination.
 
(f) Return of Data Files. Upon expiration or termination of this Agreement,
Fiserv shall furnish to Client such copies of Client Files as Client may request
in a Fiserv standard format along with such information and assistance as is
reasonable and customary to enable Client to deconvert from the Fiserv System,
provided, however, that Client consents and agrees and authorizes Fiserv to
retain Client Files until (i) Fiserv is paid in full for (A) all Services
provided through the date such Client Files are returned to Client; and (8) any
and all other amounts that are due or will become due under this Agreement; (ii)
Fiserv is paid its then standard rates for the services necessary to return such
Client Files; (iii) if this Agreement is being terminated, Fiserv is paid any
applicable termination fee pursuant to subsection (d) or (e) above; and (IV)
Client has returned to Fiserv all Fiserv Information. Unless directed by Client
in writing to the contrary, Fiserv shall be permitted to destroy Client's Files
any time after 90 days from the final use of Client Files for processing.
 
(g) Fiserv Bankruptcy. Client may terminate this Agreement (i) upon sixty (60)
days written notice to Fiserv in the event Fiserv commits an act of bankruptcy
or becomes the subject ti any proceeding under the Bankruptcy Code and such
action or proceeding is not dismissed by the end of such 60-day period, or (ii)
upon written notice in the event Fiserv becomes insolvent or if any substantial
part of Fiserv's property becomes subject to any levy, seizure, assignment
application, or sale for or by any creditor or governmental agency.
 
(h) Miscellaneous. Client understands and agrees that Client is responsible for
the deinstallation and return shipping of any Fiserv-owned equipment located on
Client's premises.
 
12. Dispute Resolution. (a) General. Except with respect to disputes arising
from a misappropriation or misuse of either party's proprietary rights, any
dispute or controversy arising out of this Agreement or its interpretation,
shall be submitted to and resolved exclusively by arbitration under the rules
then prevailing of the American Arbitration Association, upon written notice of
demand for arbitration by the party seeking arbitration, setting forth the
specifics of the matter in controversy or the claim being made. The arbitration
shall be heard before an arbitrator mutually agreeable to the parties; provided,
that if the parties cannot agree on the choice of arbitrator within 10 days
after the first party seeking arbitration has given written notice, then the
arbitration shall be heard by 3 arbitrators, 1 chosen by each party, and the
third chosen by those 2 arbitrators. The arbitrators will be selected from a
panel of persons having experience with and knowledge of information technology
and at least 1 of the arbitrators selected will be an attorney. Discovery shall
not be permitted. A hearing on the merits of all claims for which arbitration is
sought by either party shall be commenced not later than 60 days from the date
demand for arbitration is made by the first party seeking arbitration. The
arbitrator(s) must render a decision within 10 days after the conclusion of such
hearing. Any award in such arbitration shall be final and binding upon the
parties and the judgment thereon may be entered in any court of competent
jurisdiction.
 
(b) Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. 1-16. The arbitrators shall apply the substantive law
ofthe State of New York, without reference to provisions relating to conflict of
laws. The arbitrators shall not have the power to alter, modify, amend, add to,
or subtract from any term or provision of this Agreement, nor to rule upon or
grant any extension, renewal, or continuance of this Agreement. The arbitrators
shall have the authority togrant any legal remedy available had the parties
submitted the dispute to a judicial proceeding.
 
(c} Situs. If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve such disputes shall be held in Miami,
Florida.
 
13. Insurance. Fiserv shall carry the following types of insurance policies
during the term of this Agreement
 
 
8



(i} Comprehensive General Liability in an amount not less than $1 million per
occurrence for claims arising out of bodily injury and property damage;
(ii) Commercial Crime covering employee dishonesty in an amount not less than $5
million;
(iii) All-risk property coverage including Extra Expense and Business Income
coverage; and
(iv} Workers Compensation as mandated or allowed by the laws of the state in
which Services are being performed, including $1 million coverage for Employer's
Liability.
 
14. Audit. Fiserv employs an internal auditor responsible for ensuring the
integrity of its processing environments and internal controls. In addition, as
may be required by law or regulation, Fiserv provides for periodic independent
audits of its operations. Fiserv shall provide Client with a copy of the audit
of the Fiserv service center providing Services within a reasonable time after
its completion and shall charge each client a fee based on the pro rata cost of
such audit. Fiserv shall also provide a copy of such audit to the appropriate
regulatory agencies, if any, having jurisdiction over Fiserv's provision of
Services. In the event a material deficiency noted during a Fiserv SAS70 audit
causes client to be unable to complete its internal compliance review for the
applicable period, then Client may perform a limited reviewof the applicable
deficiency on Fiserv's premises, subject to the following- (a) Fiserv and Client
shall mutually agree on the commencement and completion times for such review;
(b) the review shall be Conducted during Fiserv's normal business hours, without
disruption to Fiserv's business operations; (c) the review shall be limited
solely to the applicable deficiency as described above; (d) Client shall not
have access to Confidential information of any other Fiserv clients; (e) Client
shall be charged Fiserv's then current professional services rates for the
Fiserv personnel involved in the review; and (f) Client shall comply with all
Fiserv facility and security rules and procedures while on Fiserv's premises.
 
15. General. (a) Binding Agreement This Agreement is binding upon the parties
and their respective successors and permitted assigns. Neither this Agreement
nor any interest may be sold, assigned, transferred, pledged, or otherwise
disposed of by Client, whether pursuant to change of control or otherwise,
without Fiserv's prior written consent which consent shall not be unreasonably
withheld or unduly delayed. Client agrees that Fiserv may subcontract any
Services to be performed hereunder. Any such subcontractors shall be required to
comply with all applicable terms and conditions.
 
(b) Entire Agreement. This Agreement including its Exhibits, which are expressly
incorporated herein by reference, constitutes the complete and exclusive
statement of the agreement between the parties as to the subject matter hereof
and supersedes all previous agreements with respect thereto. Modifications of
this Agreement must be in writing and signed by duly authorized representatives
of the parties. Each party hereby acknowledges that it has not entered into this
Agreement in reliance upon any representation made by the other party not
embodied herein. In the event any of the provisions of any Exhibit are in
conflict with any of the provisions of this Agreement, the terms and provisions
of this Agreement shall control unless the Exhibit in question expressly
provides that its terms and provisions shall control.
 
(c) Severability. If any provision of this Agreement is held to be unenforceable
or invalid, the other provisions shall continue in full force and effect.
 
(d) Governing law. This Agreement will be governed by the substantive laws of
the State of New York, without reference to provisions relating to conflict of
laws. The United Nations Convention of Contracts for the International Sale of
Goods shall not apply to this Agreement.
 
(e) Force Majeure. Neither party shall be responsible for delays or failures in
performance resulting from acts reasonably beyond the control of that party. In
the event Fiserv is unable to perform Services for a period of more than thirty
(30) days as a result of any force majeure event, the parties shall negotiate in
good faith an equitable modification to this Agreement with respect to the
Services affected by the force majeure event
 
(f) Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing. All such
notices shall be effective upon receipt.
 
(g) No Waiver. The failure of either party toinsist on strict performance of any
of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.
 
(h) Financial Statements.  Fiserv shall provide Client and the appropriate
regulatory agencies so requiring a copy of Fiserv, Inc.'s audited consolidated
financial statements.
 
(i) Prevailing Party. The prevailing party in any arbitration, suit, or action
brought against the other party to enforce the terms of this Agreement or any
rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys' fees of bringing such arbitration, suit, or
action.
 
 
9


 
(e) Force Majeure. Neither party shall be responsible for delays or failures in
performance resulting from acts reasonably beyond the control of that party. In
the event Fiserv is unable to perform Services for a period of more than thirty
(30) days as a result of any force majeure event, the parties shall negotiate in
good faith an equitable modification to this Agreement with respect to the
Services affected by the force majeure event.
 
(f) Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier Service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing. All such
notices shall be effective uponreceipt.
 
(g) No Waiver. The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.
 
(h) Financial Statements. Fiserv shall provide Client and the appropriate
regulatory agencies so requiring a copy of Fiserv, Inc.'s audited consolidated
financial statements.
 
(i) Prevailing Party. The prevailing party in any arbitration, suit, or action
brought against the other party to enforce the terms of this Agreement or any
rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys' fees of bringing such arbitration, suit, or
action.
 
(j) Survival. All rights and obligations of the parties under this Agreement
that, by their nature, donot terminate with the expiration or termination of
this Agreement shall survive the expiration or termination of this Agreement.
 
(k) Exclusivity. Client agrees that Fiserv shall be the sole and exclusive
provider of the services that are the subject matter of this Agreement During
the term of this Agreement, Client agrees not to enter into an agreement with
any other entity to provide these services (or similar services) without
Fiserv's prior written consent. If Client acquires another entity, the
exclusivity provided to Fiserv hereunder shall take effect with respect to such
acquired entity as soon as practicable after termination of such acquired
entity's previously existing arrangement for these services. If Client is
acquired by another entity, the exclusivity provided to Fiserv hereunder shall
apply with respect to the level or volume of these services provided immediately
prior to the signing of the definitive acquisition agreement relating to such
acquisition and shall continue with respect to the level or volume of these
services until any termination or expiration of this Agreement.
 
(l) Recruitment of Employees. Client agrees not to hire Fiserv's employees
during the term of this Agreement and for a period of 6 months after any
termination or expiration thereof, except with Fiserv's prior written consent;
provided, however, that Client shall not be prohibited from placing general
employment advertisements or solicitations not specifically targeted to Fiserv's
employees or hiring Fiserv's employees who respond to such advertisements.
 
(m} Publicity. The parties shall mutually agree on a press release relating to
the execution of this Agreement. Each party shall mutually agree with the other
regarding any media release, public announcement, or similar disclosure relating
to this Agreement or its subject matter and shall give the other party a
reasonable opportunity to review and comment on the content of such release,
announcement, or disclosure prior to its release. Notwithstanding the foregoing,
Fiserv shall have the right to make general references to Client and the type of
services being provided by Fiserv to Client under this Agreement in Fiserv's
oral and visual presentations to Fiserv clients, prospective Fiserv clients, and
financial analysts, provided that such references shall be consistent with any
such mutually agreed press release and Section 6(f).
 
16. Performance Standards. (a) Remedy.  The Fiserv standard of performance with
respect to any Service provided hereunder shall be set forth in the applicable
Exhibit for the Service being provided.  In the event that Fiserv fails to meet
the standards set forth in the applicable Exhibit or other service commitment
standards as may be agreed upon between Fiserv and Client, and such failure is
not the result of Client's error or omission.  In the event that Fiserv fails to
achieve any performance standard, alone or in combination, during any 3 of 6
measurement periods, Client, may at it's option, notify Fiserv of its intent to
terminate this Agreement.  Fiserv, upon receipt of notice, shall advise Client
promptly upon correction of the deficiencies (in no event shall corrective
action exceed sixty (60) days from the notice date) and shall begin an
additional measurement period.  Should Fiserv fail to achieve the required
performance standard during the remeasurement period, Client may terminate this
Agreement without penalty or deconversion fees. 
 
(b) Location. If Fiserv relocates its Miami IP Center, Fiserv commits to
maintaining the same general level of availability on Transit items that the
Bank receives from the current Fiserv location, and to paying the Bank any
expense differential that may incur from additional courier expenses to the new
location on the same deliveryschedule being used prior to the relocation.
 
 
10







Exhibit B
 

 For Client:      For Fiserv:          Commercial Bank of Florida      Fiserv
Solutions, Inc /s/ Dennis Longo     /s/ Guy J. Fries

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:  DENNIS LONGO
Title: SVP
Date:  12-27-2004     Name:  Guy J. Fries
Title: PRESIDENT
Date: 01/14/05

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

11


